UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 3, 2009 GS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Louisiana 000-22269 72-1341014 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3798 Veterans Boulevard, Metairie, Louisiana 70002 (Address of prinicpal executive offices) (Zip Code) Registrant's telephone number, including area code (504) 457-6220 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement On April 3, 2009, GS Financial Corp. (the "Company") and its wholly owned subsidiary, Guaranty Savings Bank (the "Bank"), entered into a Shareholder Agreement (the "Agreement") with Riggs Qualified Partners, LLC, Philip J. Timyan, FJ Capital Long/Short Equity Fund LLC and Martin S. Friedman (collectively, the "Shareholders" and, individually, each a "Shareholder") pursuant to which the Shareholders agreed to withdraw their nominations of three directors to serve on the Company's Board of Directors and to amend the Schedule 13D previously filed with the Securities and Exchange Commission by the Shareholders and Mr. Donald C. Scott to reflect the withdrawal of their nominations and their execution of the Agreement.The Company and the Bank agreed to appoint Mr.
